ORDER

PER CURIAM.
AND NOW, this 19th day of February, 2014, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by petitioner, are:
*504(1) Should the standard for presentence withdrawal of a guilty plea, which has devolved into an absolute right to withdraw, be clarified to hold that the trial judge has discretion to determine that an insincere assertion of innocence, unsupported by any facts or rational theory of defense, is not a “fair and just reason”?
(2) Can undisputed psychological harm to a child rape victim that would result from [respondent’s] decision to plead guilty and then withdraw his plea constitute prejudice to the Commonwealth?
The Prothonotary shall establish parallel briefing tracks for this case and Commonwealth v. Hvizda, No. 526 MAL 2013, and the two cases, though not consolidated, shall be listed for argument at the same Court session.
The Commonwealth’s Petition for Leave to File Reply to Answer to Petition for Allowance of Appeal is DENIED.